                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–01710–KMT


ROGER HILL,

       Plaintiff,

v.

MARK EVERETT WARSEWA,
LINDA JOSEPH, and
THE STATE OF COLORADO,

       Defendants.


                                   ORDER
______________________________________________________________________________


       Before the court are four motions: (1) “Defendants Joseph’s and Warsewa’s Motion to

Dismiss Plaintiff’s First Amended Complaint for Lack of Prudential Standing, or Alternatively to

Dismiss the Claims Against Them in the First Amended Complaint for Lack of Constitutional

Standing, Lack of Prudential Standing, and Failure to State a Claim Upon Which Relief Can Be

Granted;” (2) “The State of Colorado’s Motion to Dismiss the First Amended Complaint;” (3)

Plaintiff’s “Motion for Remand to Colorado State Court Pursuant to 28 U.S.C. 1447(c) Because

the Court Lacks Subject Matter Jurisdiction;” and (4) Plaintiff’s “Motion to Certify Question of

the Nature of the State of Colorado’s Title In Navigable Riverbeds to the Colorado Supreme

Court Pursuant to Colo. App. R. 21.1(a).” [Doc. Nos. 21, 27-28, 43.] Plaintiff has responded in

opposition to the two motions to dismiss, and Defendants have each replied. [Doc. Nos. 35, 41-
42.] Defendants have likewise responded in opposition to both of Plaintiff’s motions, and

Plaintiff has replied. [Doc. Nos. 34, 36, 40, 44-46].

       On January 8, 2019, this court granted the two motions to dismiss, and dismissed

Plaintiff’s case, pursuant to Federal Rule of Civil Procedure 12(b)(6), for lack of prudential

standing. [Doc. No. 47 at 10-11.] All other pending motions were denied as moot, and final

judgment was then entered in favor of Defendants. [Id.; Doc. No. 48.]

       On appeal, the Tenth Circuit reversed and remanded the dismissal of Plaintiff’s case. Hill

v. Warsewa, 947 F.3d 1305 (10th Cir. 2020). Relying on Lexmark International Inc. v. Static

Control Components, Inc., 572 U.S. 118, 127 (2014), the Tenth Circuit held that the generalized

grievance analysis entertained by this court, as part of its original Order, while applicable to the

issue of constitutional standing, was not applicable to the issue of prudential standing. Id. at

1311. The Tenth Circuit concluded, ultimately, that this court erred in its determination that

Plaintiff’s generalized grievance resulted in a lack of prudential standing to bring his claims in

federal court. Id. As a result, the two motions to dismiss, the motion to remand, and the motion

to certify were reinstated.1 [Doc. No. 57; see Doc. Nos. 54-56.] All four motions are now

pending.

                                         BACKGROUND

       Plaintiff Roger Hill, a 76-year-old private citizen, brings this lawsuit against two private

landowners, Defendants Mark Everett Warsewa and Linda Joseph, as well as the Defendant State



1
 This court’s January 8, 2019 Order specifically addressed the two motions to dismiss and the
motion for remand, only. [See Doc. No. 47.] However, because, pursuant to that Order, all
pending motions were denied as moot, each of the four motions, including the motion to certify,
have been reinstated. [See Doc. No. 57.]

                                                  2
of Colorado, to secure his right to wade and fish in specific areas of the Arkansas River. [Doc.

No. 13 at ¶¶ 1-6.] He seeks to “enjoin[ ] these Defendants from excluding Plaintiff from the

River at the subject location.” [Id. at ¶¶ 74-75(b).] The following facts are taken from the First

Amended Complaint, as well as the parties’ submissions with respect to the pending motions.

         As much as Plaintiff loves fly fishing on the Arkansas River, he is not a private property

owner of the Arkansas River riverbed. Plaintiff neither alleges, nor claims, that he owns any of

the land at issue, or that he has any direct personal claim of title to the land. Unless he is on

public land as he traipses through the river, then, Hill and other persons fly fishing could be

trespassing on private property. [See Doc. No. 13 at ¶ 1.]

         Defendants Warsewa and Joseph, by contrast, own real property adjacent to, and going

into, the Arkansas River.2 [Id. at ¶¶ 7-10.] Pursuant to their deed, Warsewa and Joseph purport

to own the riverbed adjacent to their property, including Plaintiff’s chosen fishing hole. [Id. at ¶¶

7–14, Ex. 1.] They claim that Plaintiff trespasses on their land by standing and fishing on their

property, and appear hell-bent on stopping him from such trespass. [Id. at ¶ 14.] Warsewa and

Joseph have employed numerous tactics to drive Plaintiff and his fishing companions (and

inferentially, other would-be trespassers) off their riverbed land, including shooting a gun at

Plaintiff’s fishing companion.3 [Id. at ¶¶ 33-48.]

         After several altercations occurred between Plaintiff and the two private landowners,

Plaintiff filed an action in the Colorado federal district court. [Id. at ¶¶ 16-48; see Complaint,


2
    This case does not concern water rights in the Arkansas River.
3
  Defendant Warsewa was prosecuted for firearm discharge in Fremont County Court, and on
August 25, 2015, he pled guilty to menacing, pursuant to Colo. Rev. Stat. § 18-3-206, as a result
of the incident. [Doc. No. 13 at ¶¶ 41-48.]

                                                  3
Hill v. Warsewa, No. 18-cv-00277-PAB-KLM (D. Colo. Feb. 2, 2018), ECF No. 1.] Defendants

Warsewa and Joseph defaulted in that action, but the State of Colorado moved to intervene, and

asked the district court to dismiss the case on Eleventh Amendment grounds. [Motion to

Intervene, Hill, No. 18-cv-00277-PAB-KLM (D. Colo. May 7, 2018), ECF No. 17.] Before that

motion was resolved, however, Plaintiff voluntarily dismissed the action. [Notice of Voluntary

Dismissal, id. (D. Colo. May 29, 2018), ECF No. 23.] Two days later, on May 31, 2018,

Plaintiff filed the present lawsuit in Colorado state court.4 [Doc. No. 1 at Ex. 3, 5.] The case

was subsequently removed to federal court, pursuant to federal question jurisdiction, on July 6,

2018. [Doc. No. 1.]

        In his First Amended Complaint, Plaintiff alleges that the bed of the Arkansas River,

which is adjacent to privately-owned property, is or should be public land owned by the State of

Colorado, in trust for the public. [Doc. No. 13 at ¶¶ 7–13.] Plaintiff is adamant that, pursuant to

the common law doctrines of equal footing and navigability of title, the riverbed is public land,

on which he may legally stand, walk, wade, and fish. [Id. at ¶ 2.] He seeks a declaratory

judgment to this effect, and requests injunctive relief, barring Defendants Warsewa and Joseph

from excluding him from using the riverbed adjacent to their property. [Id. at ¶¶ 63-65, 74.]

Plaintiff reportedly fears physical violence, arrest, and false claims of trespass, if he returns to his

fishing spot, absent such a ruling by the court. [Id. at ¶ 15.] In his First Amended Complaint,

Plaintiff also asserts a claim for quiet title, and requests an adjudication of the rights between the

State of Colorado, Warsewa, and Joseph. [Id. at ¶¶ 66-74.]


4
 Plaintiff did not name the State of Colorado as a defendant in the state court action. [See Doc.
No. 1.] Upon removal, Plaintiff filed his First Amended Complaint, in which he added the State
of Colorado as a defendant. [Doc. No. 13.]

                                                   4
       In their respective motions to dismiss, Defendants Joseph, Warsewa, and the State of

Colorado argue that the case should be dismissed, pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), for lack of prudential standing, lack of constitutional standing, and failure

to state a claim for relief. [Doc Nos. 21, 27.]

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 12(b)(1) empowers a court to dismiss a complaint

or remand an action for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Dismissal

under Rule 12(b)(1) is not a judgment on the merits of a plaintiff=s case. Rather, it calls for a

determination that the court lacks authority to adjudicate the matter, attacking the existence of

jurisdiction rather than the allegations of the complaint. See Castaneda v. INS, 23 F.3d 1576,

1580 (10th Cir. 1994) (recognizing federal courts are courts of limited jurisdiction and may only

exercise jurisdiction when specifically authorized to do so). “[I]t has long been recognized that a

federal court must, sua sponte, satisfy itself of its power to adjudicate in every case and at every

stage of the proceeding.” Shaw v. AAA Engineering & Drafting Inc., 138 Fed. Appx. 62, 67

(10th Cir. 2005) (citing State Farm Mut. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270-71 (10th Cir.

1998)); see Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”). Where, as here, a case is originally

brought in state court, but removed to the federal court system, “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded”). 28 U.S.C. § 1447(c).

       The burden of establishing subject matter jurisdiction is on the party asserting

jurisdiction. Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974). A court


                                                  5
lacking jurisdiction “must dismiss the cause at any stage of the proceedings in which it becomes

apparent that jurisdiction is lacking.” See Basso, 495 F.2d at 909. The dismissal is without

prejudice. Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006); see also

Frederiksen v. City of Lockport, 384 F.3d 437, 438 (7th Cir. 2004) (noting that dismissals for

lack of jurisdiction should be without prejudice, because a dismissal with prejudice is a

disposition on the merits, which a court lacking jurisdiction may not render).

       A Rule 12(b)(1) motion to dismiss “must be determined from the allegations of fact in the

complaint, without regard to mere conclusionary allegations of jurisdiction.” Groundhog v.

Keeler, 442 F.2d 674, 677 (10th Cir. 1971). When considering a Rule 12(b)(1) motion, however,

the Court may consider matters outside the pleadings without transforming the motion into one

for summary judgment. Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995). Where a

party challenges the facts upon which subject matter jurisdiction depends, a district court may

not presume the truthfulness of the complaint=s “factual allegations . . . [and] has wide discretion

to allow affidavits, other documents, and [may even hold] a limited evidentiary hearing to

resolve disputed jurisdictional facts under Rule 12(b)(1).” Id.

                                           ANALYSIS

       Public access to Colorado’s rivers has been the subject matter of litigation for many

years. See, e.g., People v. Emmert, 198 Colo. 137, 141, 597 P.2d 1025, 1027 (1979); St. Jude’s

Co. v. Roaring Fork Club, L.L.C., 351 P.3d 442 (Colo. 2015). Whether state inhabitants can

meander in or around waterways, unimpeded by the normal laws governing property ownership,

has its genesis in the equal footing doctrine. The United States Supreme Court has addressed the

issue on more than one occasion, summing up the doctrine as follows:


                                                 6
       [U]pon its date of statehood, a State gains title within its borders to the beds of
       waters then navigable. It may allocate and govern those lands according to state
       law subject only to the United States' power to control such waters for purposes of
       navigation in interstate and foreign commerce.…To be navigable for purposes of
       title under the equal-footing doctrine, rivers must be navigable in fact, meaning
       they are used, or are susceptible of being used, ... as highways for commerce, over
       which trade and travel are or may be conducted in the customary modes of trade
       and travel on water.

PPL Mont., LLC v. Mont., 565 U.S. 576 (2012) (internal citations and quotations omitted); see

Shively v. Bowlby, 152 U.S. 1, 31 (1894) (supporting proposition that States, in their capacity as

sovereigns, hold “title in the soil of rivers really navigable,” which has federal constitutional

significance under the equal footing doctrine, because of the structure of the federal government,

providing for co-equal sovereigns under the United States Constitution); Oregon ex rel. State

Land Bd. v. Corvallis Sand & Gravel Co., 429 U.S. 363, 374 (1977) (stating the basis for the

equal footing doctrine, under which a state’s title to these lands was “conferred not by Congress

but by the Constitution itself”).

       Plaintiff argues that, despite almost 200 years of private ownership vested in parts of

Colorado’s riverbeds, the State of Colorado must now take title to the entirety of its riverbeds,

and hold them in public trust for the benefit of the state’s citizenry. [Doc. No. 35 at 2-3.] The

State of Colorado, however, does not want ownership of these sections of privately-owned

riverbeds, preferring instead to defer to riparian private property ownership concepts. [Doc. No.

27 at 1-2.] The State claims that, in order to credit Plaintiff’s argument, portions of the riverbed

currently under private ownership would have to be “taken from their owners” and declared

“public land owned by the state of Colorado, . . . invalidat[ing] private property rights that were

established near or before the year 1876, raising a host of serious legal concerns for the State—



                                                  7
not the least of which is whether the State [would owe] compensation for the taking of land . . .

along a 280-mile stretch of river.” 5 [Doc. No. 27. at 1.]

       The constitutional minimum to show standing to proceed in federal court contains three

elements: (1) “the plaintiff must have suffered an injury in fact – an invasion of a legally

protected interest which is (a) concrete and particularized,” meaning that the injury must affect

the plaintiff in a personal and individual way, and “(b) actual or imminent, not conjectural or

hypothetical;” (2) “there must be a causal connection between the injury and the conduct

complained of – the injury has to be fairly traceable to the challenged action of the defendant,

and not the result of the independent action of some third party not before the court;” and (3) “it

must be likely, as opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (internal alterations, citations,

and quotations omitted). “The party invoking federal jurisdiction bears the burden of

establishing these elements.” Id. at 561 (citing FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231

(1990)).




5
  It is worth noting that state courts are well-equipped to handle this type of controversy.
Applicability of any public trust doctrine is a matter of state law. See Idaho v. Coeur d'Alene Tribe
of Idaho, 521 U.S. 261, 283 (1997); Appleby v. City of N.Y., 271 U.S. 364, 383 (1926). While
equal footing cases have frequently noted that a state takes title to the navigable waters and their
beds in trust for the public, see Shively v. Bowlby, 152 U.S. 1, 49 (1894), the contours of that public
trust do not depend upon the Constitution. “Under accepted principles of federalism, the states
retain residual power to determine the scope of the public trust over waters within their borders,
while federal law determines riverbed title under the equal-footing doctrine.” PPL Mont., LLC,
565 U.S. 576, 603–04 (2012). Colorado appears to have rejected any generalized public trust
doctrine. City of Longmont v. Colo. Oil & Gas Ass’n, 369 P.3d 573, 586 (Colo. 2016) (“The
Colorado Constitution does not include a [public trust] provision. . . nor have we seen any
applicable Colorado case law adopting the public trust doctrine in this state.”)


                                                  8
       In this case, Plaintiff fails on the very first element of Article III constitutional standing,

because the allegations in the First Amended Complaint do not demonstrate that he suffered an

invasion of a legally protected interest, which is particularized. See id. at 560; see also Initiative

& Referendum Inst. v. Walker, 450 F.3d 1082, 1093 (10th Cir.2006) (observing that the “legally

protected interest” requirement retains “independent force and meaning”).

       Plaintiff, as a third party, seeks to force a governmental entity to, itself, act upon certain

alleged rights. However, he simply cannot act to represent the State of Colorado on these

issues.6 See Wilderness Soc’y v. Kane Cty., Utah, 632 F.3d 1162, 1170-71 (10th Cir. 2011)

(finding a private entity lacked prudential standing to enforce the federal government’s property

rights in disputed rights of way). In general, interested members of the public, like Plaintiff,

have no legally protected interest in the government’s perceived property rights, even if they

might derive some benefit from public lands. See Sw. Four Wheel Drive Ass’n v. Bureau of

Land Mgmt., 363 F.3d 1069 (10th Cir. 2004) (holding that off-road vehicle enthusiasts, as

members of public, lack title in public roads, and therefore, cannot assert counties’ putative

rights-of-way against the federal government); Kinscherff v. United States, 586 F.2d 159, 160

(10th Cir. 1978) (explaining that members of the public do not have “title” in public roads, and

cannot maintain an action to quiet title in them, despite their use and enjoyment of the public

roads); see also Mtn. States Legal Found. v. Costle, 630 F.2d 754, 763 (10th Cir. 1980) (holding

that members of the public lack standing to raise claims on behalf of the State of Colorado);


6
  The Colorado Attorney General has exclusive authority to represent the State of Colorado’s
interests in court. Mtn. States Legal Found. v. Costle, 630 F.2d 754, 771 (10th Cir. 1980) (citing
State Bd. of Pharmacy v. Hallett, 296 P. 540 (Colo. 1937)). Colorado law provides that the
Attorney General is to appear “for the state” in all legal actions in which the State “is a party or
interested.” Colo. Rev. Stat. § 24-31-101(1)(a).

                                                  9
Brotman v. E. Lake Creek Ranch, L.L.P., 31 P.3d 886, 895 (Colo. 2001) (concluding that a

private ranch “does not have standing as an adjacent landowner, as a taxpayer, or as a beneficiary

of the school lands trust” to enjoin transfer of title in lands from the State School Land Board to

another private citizen).

       When a plaintiff asserts a general harm to the rights he shares with every other citizen,

the claim falls outside the constitutional constraints on federal jurisdiction. Lujan, 504 U.S. at

573–74 (1992). An injury is considered “generalized,” if it is “shared in substantially equal

measure by all or a large class of citizens[.]” Warth v. Seldin, 422 U.S. 490, 499 (1975).

Plaintiff, pointing to his allegations of individualized harassment, violence, and threats, claims

that these individualized harms convert an otherwise public rights claim into a private action.

[Doc. No. 35 at 10-11.] Although Defendants Warsewa and Joseph appear to be rather extreme

in their desire to rid themselves of fishermen on what they believe to be their property, this kind

of claim is not unique to Plaintiff. Notwithstanding the history of altercation between himself

and Warsewa and Joseph, Plaintiff’s professed fears are no different from fear of repercussions

that could plausibly be shared by any member of the public who willfully trespasses on land

claimed to be owned by private individuals. As noted by the dissent upon Tenth Circuit review

here, “Mr. Hill is not suing for assault and battery; he is suing to obtain a declaration that he has

a protected right to fish in this river on the ground that this is a right enjoyed by every Colorado

citizen.”7 Hill v. Warsewa, 947 F.3d 1305, 1312 (10th Cir. 2020) (Bacharach, J. dissenting).


7
  This court acknowledges that the First Amended Complaint seeks injunctive relief, barring
Defendants Warsewa and Joseph from threatening, assaulting, or battering Plaintiff. [Doc. No. 13
at ¶¶ 74-75.] However, these general requests, that Defendants Warsewa and Joseph be prohibited
from engaging in criminal conduct against Plaintiff, do not convert a generalized grievance into
one sufficiently individualized to him, especially given Plaintiff’s emphasis on the doctrine of

                                                  10
“[C]laims for declaratory judgments are subject to constitutional restraints on jurisdiction.” Id.

(citing MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 129 (2007)).

        The United States Supreme Court has made clear that its “reluctance to entertain

generalized grievances” is a constitutional mandate grounded in Article III, not a matter of

prudential standing. Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127

n.3 (2014); see also Lujan, 504 U.S. at 573–74 (“We have consistently held that a plaintiff

raising only a generally available grievance about government . . . does not state an Article III

case or controversy.”). The Tenth Circuit has likewise observed that the “zone of interests” test

“does not implicate subject matter jurisdiction,” but rather, “is a question of whether [a] plaintiff

has a valid cause of action,” and that generalized grievances are “barred for constitutional

reasons, not ‘prudential’ ones.” Kerr v. Polis, 930 F.3d 1190, 1194 n.3 (10th Cir. 2019) (quoting

Lexmark, 572 U.S. at 127 n.3, 128 n.4).

        This court held, in its first Order, that Plaintiff was asserting an improper generalized

grievance. [Doc. No. 47.] Having reexamined the allegations and arguments again on remand,

the court’s opinion has not changed. The court finds, again, that Plaintiff is asserting a

generalized grievance. Because “the existence of a generalized grievance [is] a constitutional

limitation on the federal courts’ jurisdiction,” this court finds that it lacks subject matter

jurisdiction, and that remand to the District Court, 11th Judicial District, Fremont County,

Colorado is warranted under 28 U.S.C. § 1447(c). See Hill, 947 F.3d at 1312.

        Accordingly, it is


navigability of title, and his claim that “the Arkansas River in this location is owned by the State
of Colorado in trust for the public,” as his basis for relief. [Id. at ¶ 2.]


                                                   11
       ORDERED that this case shall forthwith be REMANDED to the District Court, 11th

Judicial District, Fremont County, Colorado. This case is and shall be CLOSED.

       Dated this 25th day of March, 2020.




                                             12
